MEMORANDUM *
Appellant Mary Cappa appeals the district court’s grant of summary judgment in favor of the Commissioner of Social Security on Cappa’s complaint seeking review of the Commissioner’s termination of her Supplemental Security Income (“SSI”) benefits.
Cappa first claims that the district court erred by finding that the decision of the Administrative Law Judge (“ALJ”) was supported by substantial evidence. Both documentary evidence and the testimony of multiple experts, however, supports the ALJ’s finding that Cappa’s alleged depressive disorder and pulmonary impairment failed, singly or in combination, to meet or equal a listed impairment under 20 C.F.R. § 404, Subpart (P), App. 1.
Cappa also claims error in the ALJ’s ruling that she was not an essential witness and that her hearing improperly proceeded in her absence. The ALJ found that Cappa was a non-essential witness because this hearing was held for the limited purpose of supplementing the record with additional expert testimony and medical evidence following a remand by the Appeals Council. Cappa had previously testified before the ALJ. She was not essential to this hearing.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.